DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and certain species in the reply filed on 2/9/2022 is acknowledged.

Claims 15-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/9/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 5-8, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (Mol Cell, 2017, cited by applicants) in view of Harrer et al (BMC Cancer, 2017) and Oberli et al (Nano Lett., 2017).
Chen et al teaches circular RNAs comprising a 3’ Group I intron fragment, an IRES, a gene of interest, and a 5’ Group I intron fragment. The circular RNAs may include “spacers” between 3’ and 5’ intron fragments and the IRES or gene of interest, respectively (e.g. the sequences represented by the primer arrows in Fig. 1). Chen et al teach that the circular RNAs are vehicles for gene expression via lipofection (page 3, materials and methods). Chen et al teach purification of RNA after in vitro transcription, which is considered to yield the purity recited in claim 14.  Claim 13 adds no structural limitations and is considered a duplicate of claim 1. Chen et al does not teach a CAR or TCR as a transgene in the circular RNAs, or that the transfer vehicle comprises an ionizable lipid, a structural lipid and a PEG modified lipid.
Harrer et al teach the delivery of CAR-encoding mRNA into human cells for the purpose of immunotherapy of cancer.
Oberli et al teach the delivery of mRNA encoding a transgene into murine CD8+ T cells via a lipid nanoparticle (LNP) transfer vehicle comprising an ionizable lipid, a PEG-modified 
The ordinary skilled artisan, seeking to express CARs in T cells for immunotherapy, would have been motivated to use the lipid nanoparticles of Oberli et al with the nucleic acids of Chen and Harrer et al because Oberli et al teaches the LNPs to be effective for delivering mRNA to the human immune cells sought by Harrer et al.  It would have been obvious for the skilled artisan to do this because of the known benefit of generating CAR-expressing T cells for repeat administration as taught by Harrer et al.  Given the teachings of the cited references and the level of skill of the ordinary skilled artisan at the time of applicants’ invention, it must be considered, absent evidence to the contrary, that the ordinary skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer 
Applicant is advised that should claim 1 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claim 13 only specifies an amount of the composition of claim 1 and thus does not limit claim 1 in any significant way.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,  5-8, 13, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8-12, 16-21 of U.S. Patent No. 11,203,767 in view of Oberli et al (Nano Lett., 2017). The ‘767 claims do not recite that the transfer vehicle/nanocarrier comprises an ionizable lipid, a structural lipid and a PEG modified lipid. 
Oberli et al teach the delivery of mRNA encoding a transgene into murine CD8+ T cells via a lipid nanoparticle (LNP) transfer vehicle comprising an ionizable lipid, a PEG-modified lipid and cholesterol (considered a structural lipid).  See in particular Fig. 1.  Such is considered to meet the functional limitation of delivering circular RNA into human immune cells absent evidence to the contrary.  Formulation B-11 is considered to have a targeting moiety as it was specific for lymph nodes (e.g. Fig 2, p. 1328).
.


Claims 1, 2, 5-8, 13, 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 24-26 of copending Application No. 17/374,497 in view of Oberli et al (Nano Lett., 2017). The ‘497 claims do not recite that the transfer vehicle/nanocarrier comprises an ionizable lipid, a structural lipid and a PEG modified lipid. 
Oberli et al teach the delivery of mRNA encoding a transgene into murine CD8+ T cells via a lipid nanoparticle (LNP) transfer vehicle comprising an ionizable lipid, a PEG-modified lipid and cholesterol (considered a structural lipid).  See in particular Fig. 1.  Such is considered to meet the functional limitation of delivering circular RNA into human immune cells absent evidence to the contrary.  Formulation B-11 is considered to have a targeting moiety as it was specific for lymph nodes (e.g. Fig 2, p. 1328).
.

This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 5-8, 13, 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, 18, 20, 30, 63, 64 of copending Application No. 16/432,177 in view of Oberli et al (Nano Lett., 2017) and Harrer et al (BMC Cancer, 2017). The ‘177 claims do not recite a CAR transgene or that the transfer vehicle/nanocarrier comprises an ionizable lipid, a structural lipid and a PEG modified lipid. 
Oberli et al teach the delivery of mRNA encoding a transgene into murine CD8+ T cells via a lipid nanoparticle (LNP) transfer vehicle comprising an ionizable lipid, a PEG-modified lipid and cholesterol (considered a structural lipid).  See in particular Fig. 1.  Such is considered to meet the functional limitation of delivering circular RNA into human immune cells absent 
Harrer et al teach the delivery of CAR-encoding mRNA into human cells for the purpose of immunotherapy of cancer.
The ordinary skilled artisan, seeking to express CARs or therapeutic proteins in eukaryotic cells for immunotherapy, would have been motivated to use the lipid nanoparticles of Oberli et al and the CAR mRNAs of Harrer et al with the circular nucleic acids of the ‘177 application because Oberli et al teaches the LNPs to be effective for delivering mRNA to the cells sought by ‘177 application.  It would have been obvious for the skilled artisan to do this because of the known benefit of generating CAR-expressing or antigen expressing cells for therapy as taught by Oberli and Harrer et al and claimed in the ‘177 application as pharmaceuticals.  Given the teachings of the cited references and the level of skill of the ordinary skilled artisan at the time of applicants’ invention, it must be considered, absent evidence to the contrary, that the ordinary skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites several broad classes of transfer vehicles that, given their common meanings in the relevant art, expand the scope of transfer vehicle recited in claim 1, part b.  For example, one of the most common “polymer nanoparticles” is the PLGA/PVA system which does not comprise any of the three lipid components recited in claim 1 but would be considered to be within the scope of claim 7.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633